              Case 3:16-cv-00316-AC          Document 66         Filed 11/26/18   Page 1 of 4




James P. Laurick, OSB # 82153
jlaurick@kilmerlaw.com
Kilmer, Voorhees & Laurick, P.C.
732N.W.19thAvenue
Portland, Oregon 97209
Telephone: 503/224-0055
Facsimile: 503/222-5290

Attorneys for Defendants Nationstar Mortgage
LLC and Federal National Mortgage Association



                                UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF OREGON
                                         PORTLAND DIVISION



AMY NGUYEN,

                                  Plaintiffs,             Case No. 3:16-cv-00316-AC

                         v.                               DEFENDANTS NATIONSTAR
                                                          MORTGAGE LLC AND FEDERAL
FEDERAL HOME LOAN MORTGAGE                                HOME LOAN MORTGAGE
CORPORATION a.k.a. FREDDIE MAC,                           CORPORATION a.k.a FREDDIE MAC'S
NATIONSTAR MORTGAGE LLC,                                  DECLARATION IN SUPPORT OF
CYPREXX SERVICES LLC,                                     MOTION FOR SUMMARY JUDGMENT

                                  Defendants.




        I, Fay Janati, declare as follows:


         1.       I make this declaration in support of Defendants Nationstar Mortgage LLC

("Nationstar") and Federal Home Loan Mortgage Corporation a.k.a. Freddie Mac's (collectively

"Defendants") Motion for Summary Judgment in the above-captioned matter filed by Plaintiff

Amy Nguyen ("Plaintiff'). The information contained in this declaration is true and correct to

the best of my personal knowledge, information and belief, and if called to testify regarding the


Page 1 - Defendant Nationstar Mortgage LLC and Federal Home Loan                  KILMER VOORHEES & LAURICK,P.C.
         Mortgage Corporation's Declaration in Support of Motion for              732 N.W. 19TH AVENUE
         Summary Judgment                                                         PORTLAND, OREGON 97209-1302
                                                                                  (503) 224-0055 · FAX (503) 222-5290
             Case 3:16-cv-00316-AC          Document 66         Filed 11/26/18     Page 2 of 4




prepared by Nationstar in the regular course of Nationstar's business, and it was Nationstar's

regular course of business to keep such records. These documents are trustworthy based on the

source of information and method of preparation, and all copies attached as exhibits are true

copies of the records as they are kept as the place of business.

        5.      On or about July 25, 2006, Plaintiff Amy Nguyen ("Plaintiff') executed an Interest

First Adjustable Rate Note ("Promissory Note") with Taylor, Bean & Whittaker Mortgage Corp.

memorializing Plaintiffs financing of the real property located at 1813 SW Willowview Terrace,

Aloha, OR 97006 (the "Property"). A true and correct copy of the Promissory Note is attached

hereto as Exhibit 1.

        6.      The Promissory Note was secured by a Deed of Trust ("DOT") recorded on July

28, 2006 as Document no. 2006-090242 in the Official Records in the Office of the Recorder of

Washington County, Oregon. A true and correct copy of the DOT (collectively referred to herein

as the "Loan") is attached hereto as Exhibit 2.

        7.      On or about August 12, 2009, Saxon Mortgage Services, Inc. began servicing

Plaintiffs Loan. Attached hereto at Exhibit 3 is a true and correct copy of the August 14, 2009

correspondence from Saxon Mortgage Services, Inc. advising Plaintiff of the transfer of servicing

rights to Saxon Mortgage Services, Inc.

        8.      Attached hereto as Exhibit 4 is a true and correct copy of the payment history for

Plaintiffs Loan account from August 14, 2009 to April 30, 2012 during which time Saxon

Mortgage Services, Inc. serviced Plaintiffs Loan.

        9.      In October 2011, Plaintiff and Saxon Mortgage Services, Inc. executed a settlement

agreement and release ("Settlement Agreement") in order to resolve the litigation known as Amy

Nguyen v. Saxon Mortgage Services, Inc., et al., case no. 3:201-cv-033-HZ in the United States


Page 2 - Defendant Nationstar Mortgage LLC and Federal Home Loan                 KILMER VOORHEES & LAURICK,P.C.
         Mortgage Corporation's Declaration in Support of Motion for             732 N.W. 19TH AVENUE
                                                                                 PORTLAND, OREGON 97209-1302
         Summary Judgment                                                        (503) 224-0055 · FAX (503) 222-5290
           Case 3:16-cv-00316-AC             Document 66         Filed 11/26/18    Page 3 of 4




District Court for the District of Oregon. A true and correct copy of the Settlement Agreement and

Release dated October 2011 is attached hereto as Exhibit 5.

         10.    A formal repayment plan (“Formal Repayment Plan”) was drafted and executed by

Plaintiff so as to reflect the terms of the Settlement Agreement. A true and correct copy of the

Formal Repayment Plan dated September 27, 2011 is attached hereto as Exhibit 6.

         11.    On or about April 16, 2012, Ocwen Loan Servicing, LLC began servicing Plaintiff’s

Loan.     Attached hereto at Exhibit 7 is a true and correct copy of the March 27, 2012

correspondence from Saxon Mortgage Services, Inc. advising Plaintiff of the transfer of servicing

rights to Ocwen Loan Servicing, LLC.

         12.    Attached hereto as Exhibit 8 is a true and correct copy of the loan transaction history

for Plaintiff’s Loan account from March 4, 2012 to July 9, 2013 during which time Ocwen Loan

Servicing, LLC serviced Plaintiff’s Loan.

         13.    Nationstar began servicing the Loan on or about May 16, 2013. Attached hereto at

Exhibit 9 is a true and correct copy of the May 1, 2013 correspondence from Ocwen Loan

Servicing, LLC advising Plaintiff of the transfer of servicing rights.

         14.    Attached hereto as Exhibit 10 is a true and correct copy of the detail transaction

history for Plaintiff’s Loan account as of May 21, 2013 for the time Nationstar serviced Plaintiff’s

Loan.

         15.    When Nationstar took over servicing the Loan in May 15, 2013 the Loan was in

default. Attached hereto as Exhibit 11 is a true and correct copy of the August 1, 2014

correspondence from Nationstar advising Plaintiff that she has not made a payment since December

1, 2012 and that the overdue amount then due on the Loan was $27,447.30.


Page 3 - Defendant Nationstar Mortgage LLC and Federal Home Loan                  KILMER VOORHEES & LAURICK,P.C.
         Mortgage Corporation's Declaration in Support of Motion for              732 N.W. 19TH AVENUE
         Summary Judgment                                                         PORTLAND, OREGON 97209-1302
                                                                                  (503) 224-0055 · FAX (503) 222-5290
             Case 3:16-cv-00316-AC                       Document 66   Filed 11/26/18      Page 4 of 4




          16.       During the time of servicing Plaintiffs Loan, the mailing address for sending

 Notice of Error/Information Requests/ Qualified Written Requests ("QWR") was P.O. Box

 630348, Irving, TX 75063. Attached hereto as Exhibit 12 is a true and correct copy of the

 September 19, 2014 Mortgage Loan Statement that Nationstar provided to Plaintiff. Attached

 hereto as Exhibit 13 is a true and correct copy of the January 21, 2015 Mortgage Loan Statement

 that Nationstar provided to Plaintiff. The applicable mailing address Nationstar provided to

 Plaintiff for purposes of submitting QWRs is indicated on the aforementioned loan statements.




 I declare under penalty of perjury under the laws of the United States of America and the laws of

 the State of Oregon that the foregoing is true and correct. Dated this_ day ofNovember, 2018,

 at Coppell, Texas.




 Title: Senior Assistant Secretary of Litigation Support and Resolution Analyst



                                                                                              !Jc>    L/2018


             ,,,m,,,
          ~iif~f.uJ'";,        LASHUNDA L. CARTER
                                                          (                         I /-
         ff:<  ...A;·':~ENotary Public, State of Texas                      Lashunda L. Carter
         ~'!\',,~_,0: C
          ~?..:,, .. :,,:a.,> omm. Expires 02-21-2022
           ,;~· OF 'f<-:,,
             ''"""'''          Notary ID 129699370




Page 4 - Defendant Nationstar Mortgage LLC and Federal Home Loan                 KILMER VOORHEES & LAURICK,P.C.
         Mortgage Corporation's Declaration in Support of Motion for             732 N.W. 19TH AVENUE
                                                                                 PORTLAND, OREGON 97209-1302
         Summary Judgment                                                        (503) 224-0055 · FAX (503) 222-5290
